Citation Nr: 0432868	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right hip.

3.  Entitlement to an initial, compensable disability rating 
for arthritis of the right knee.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.

These matters comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision that denied an 
increased disability rating for residuals of a right ankle 
injury; and denied service connection for a low back 
disability, a right hip disability, and a right knee 
disability-each claimed as secondary to residuals of a right 
ankle injury.  The veteran filed a notice of disagreement 
(NOD) in February 2000, and the RO issued a statement of the 
case (SOC) in March 2000.  The veteran filed a substantive 
appeal in March 2000.

In August 2000, the veteran testified during a hearing before 
an RO Hearing Officer; a transcript of that hearing is of 
record.  

In November 2000, the RO Hearing Officer granted service 
connection and assigned an initial 10 percent rating for 
arthritis of the right hip, as well as granted service 
connection and assigned an initial zero percent 
(noncompensable) rating for arthritis of the right knee-each 
effective October 20, 1999, the date of filing of the 
veteran's original claim.  Also in November 2000, the RO 
issued a supplemental SOC (SSOC), reflecting the continued 
denial of the claims for an increased rating for residuals of 
a right ankle injury and for service connection for a low 
back disability.

In January 2001, the veteran filed a NOD, claiming 
entitlement to higher initial ratings.  The RO issued a SOC 
in May 2001, and the veteran filed  a substantive appeal 
later that same month.  

Because the veteran has disagreed with the initial 
evaluations assigned following the grant of service 
connection, the Board has characterized the claims in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

By letter dated on October 26, 2004, the Board requested that 
the veteran clarify whether he still want a Board hearing, 
and, if so, the type of hearing he desired.  The letter 
stated that if the veteran did not respond within 30 days, 
the Board would presume that he no longer wanted a hearing.  
As the 30-day response period has expired, and the Board has 
received no response from the veteran, to date, the veteran's 
prior hearing request is deemed withdrawn.



For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The remand also addresses the issue of 
entitlement to a disability rating in excess of 50 percent 
for PTSD, adjudicated and denied by the RO, for which the 
veteran has filed the first of two actions needed to place 
the issue in appellate status.  VA will notify the veteran 
when further action, on his part, is required.




REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the issues currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the Department to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).   

The Board also finds that further medical development of the 
claims is needed.  The veteran last underwent VA examination 
in December 1999, more than five years ago.  At that time 
service connection had not yet been awarded for arthritis of 
the right hip and arthritis of the right knee.  Hence, 
current medical findings responsive to the relevant rating 
criteria are needed to properly evaluate the disabilities 
under consideration.  See 38 U.S.C.A. § 5103A.  See also 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  The Board also points 
out that the medical evidence currently of record (to include 
the report of the December 1999 VA examination) does not 
address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40 and 4.45 (2004), to include the extent of 
functional loss due to pain.  See also DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1995).

Pertinent to the claim involving a low back disability, the 
veteran contends that service connection on a secondary basis 
is warranted.  For a grant of service connection on a 
secondary basis, the evidence must show that a service-
connected disability caused or is aggravating the veteran's 
low back disability.  See 38 C.F.R. § 3.310(a); Under 
38 C.F.R. § 3.310(a);Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that, presently, the record contains 
no medical evidence even suggesting a current ow back 
disability.  However, in the event that medical evidence 
establishing a current low back disability is received, the 
RO should arrange for the veteran to undergo examination to 
obtain information as to the nature of all current back 
disability, and opinion as to the medical relationship, if 
any, any such current disability and service-connected 
disability(ies).  

The veteran is hereby advised that failure to report to any  
scheduled examination(s), without good cause, may result in 
denial of the claim(s) for higher initial ratings, and will 
result in a denial of the claim(s) for increase.  See 
38 C.F.R. § 3.655(a),(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  Adjudication of the 
claims for higher initial evaluations should include specific 
consideration of whether "staged rating" (assignment of 
different evaluations based on the evidence since the 
effective date of the grant of service connection), pursuant 
to Fenderson, is appropriate.  

As a final note, the Board points out that, in an August 2001 
rating decision, the RO denied the veteran's claim for an 
increased disability evaluation for PTSD.  A July 2002 NOD 
clearly expressed disagreement with that determination; 
however, the RO has not yet issued a SOC as to that claim.  
Accordingly, the Board is required to remand this matter to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of an increased 
evaluation for PTSD.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for increased 
evaluation for PTSD, within 60 days of 
the issuance of the SOC).

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed 
disabilities-residuals of a right ankle 
injury, arthritis of the right hip, 
arthritis of the right knee, and any low 
back disability- that are not currently 
of record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, at an 
appropriate VA medical facility, for 
evaluation of the residuals of a right 
ankle injury, arthritis of the right hip, 
arthritis of the right knee, and, if 
appropriate, his low back.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  If neurological consultation 
is needed, such should be accomplished 
and the consultation report should be 
made available to the orthopedic examiner 
prior to completion of his/her report.  

The examiner should conduct range of 
motion studies of the right ankle, right 
hip, and right knee, reported in degrees, 
with normal ranges provided for 
comparison purposes.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right ankle, right 
hip, and right knee.  If pain on motion 
is indicated, the examiner should note at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate whether 
the veteran experiences any ankylosis of 
the right ankle, right hip, or right 
knee, and, if so, the extent of such 
ankylosis.  

If examination of the low back is 
warranted,  the examiner should clearly 
identify all current disability 
underlying the veteran's current 
complaints of low back pain.  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability was caused or is aggravated by 
service-connected residuals of a right 
ankle injury, and/or any other other 
service-connected disability(ies).  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO must 
document its consideration of all 
applicable criteria for evaluating the 
veteran's service-connected disabilities, 
to include provisions of 38 C.F.R. 
§ 3.321, as well as, with respect to the 
claims for higher initial ratings, 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to specifically 
include the  revised provisions of 
38 C.F.R. § 3.159), as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




